Exhibit 10.1 22 - 11 - 2013 Formal Merger & Share Sale Agreement SIGNATURE GOLD LIMITED And GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED And GLOBAL GOLD CORPORATION And CONSOLIDATED RESOURCES ARMENIA And GGCR MINING LLC And MEGO-GOLD LLC And GETIK MINING COMPANY LLC FORMAL MERGER & SHARE SALE AGREEMENT THIS AGREEMENT is executed as of 22 November BETWEEN: SIGNATURE GOLD LIMITED , a public company incorporated and registered in Australia with company number ACN whose registered office is at Suite 1, Level 5, 71 Macquarie Street, Sydney, NSW, Australia 2000 (" Signature "); and GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED , a company incorporated and registered in Jersey with company number 109058 whose registered office is at Ogier House, The Esplanade, St Helier, Jersey JE4 9WG ( “ GGCRL” ); GLOBAL GOLD CORPORATION , a corporation incorporated and registered in Delaware USA with approximately 1300 shareholders and with company federal taxpayer identification number 13-3025550 whose principal offices are at the International Corporation Center at Rye, 555 Theodore Fremd Avenue, Suite C208, Rye, New York 10580, USA (“ GGC” ); CONSOLIDATED RESOURCES ARMENIA , an exempted company incorporated in the Cayman Islands with limited liability having company registration number MC-222326 whose registered office is at Maples Corporate Services Limited, PO Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman Islands (“ CRA” ); GGCR MINING LLC , a limited liability company incorporated in Delaware, USA with company registration number 0464364 and its registered office at 2711 Centerville Road, Suite 400, Wilmington, DE 19808, USA (“
